In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________

            No. 02-19-00252-CR
            No. 02-19-00253-CR
            No. 02-19-00254-CR
       ___________________________

JAMAL TYRESE BRADSHAWJONES, Appellant

                     V.

           THE STATE OF TEXAS


 On Appeal from Criminal District Court No. 2
             Tarrant County, Texas
Trial Court Nos. 1533077D, 1533078D, 1533079D


Before Sudderth, C.J.; Womack and Wallach, JJ.
Memorandum Opinion by Chief Justice Sudderth
                          MEMORANDUM OPINION

      Appellant Jamal Tyrese Bradshawjones appeals his convictions and 10-year

concurrent sentences for possession of one or more but less than four grams of

methamphetamine with the intent to deliver and possession of four or more but less

than 200 grams of both heroin and cocaine with the intent to deliver. See Tex. Health

& Safety Code Ann. § 481.112(c), (d). Appellant pleaded guilty to all three offenses

without the benefit of a plea bargain; the trial court assessed punishment after

ordering a presentence investigation report and holding a hearing.

      Upon reviewing the records and concluding that no arguable grounds for

appeal exist, appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. See Anders v. California, 386

U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967). Although not identifying the costs

error we describe below,1 counsel’s brief and motion meet the requirements of Anders,

which requires presenting a professional evaluation of the entire record in each case

demonstrating why there are no arguable grounds for relief. Id., 87 S. Ct. at 1400. We

have independently examined the records, as is our duty upon the filing of an Anders


      1
        Based on our stringent review of the record and our conclusion that the
appeals are indeed frivolous but for the clear modifiable errors in two of the
judgments, abating the appeals for the appointment of new appellate counsel to brief
this arguable issue that is governed by clear authority would result in a waste of
resources for all involved. See Bray v. State, 179 S.W.3d 725, 729–30 (Tex. App.—Fort
Worth 2005, no pet.) (en banc) (modifying judgment in Anders appeal and affirming
judgment as modified rather than abating appeal for appointment of new counsel).


                                           2
brief. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.); see also Penson v. Ohio,

488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Although provided a copy of the

records, appellant declined to file a pro se response. The State agreed with counsel’s

assessment and declined to file a brief.

      After carefully reviewing the records and counsel’s brief, we have determined

that two of the judgments (and accompanying incorporated orders to withdraw funds

from appellant’s inmate trust account) should be modified to delete the $349 in court

costs imposed in each. Although the trial court heard the three cases together and

ordered the sentences to run concurrently, the trial court imposed $349 in court costs

for a felony conviction in all three judgments and issued funds-withdrawal orders for

each judgment. When a defendant is convicted of multiple offenses tried together––

regardless of whether the offenses were committed in a single criminal episode––the

trial court may assess costs and fees only once for the “the highest category of offense

that is possible based on the defendant’s convictions.” Tex. Code Crim. Proc. Ann.

art. 102.073(a), (b). Because appellant’s convictions for possession of heroin and

cocaine were for first-degree felonies, we modify the judgment and incorporated

funds-withdrawal order in his methamphetamine-possession case, a second-degree

felony––trial court cause number 1533077D––to delete the $349 in court costs. See id.

We also modify the judgment and incorporated funds-withdrawal order in his

cocaine-possession case––trial court cause number 1533079D––to delete the $349 in

                                           3
court costs. See Mambe v. State, Nos. 02-19-00317-CR, 02-19-00319-CR, 2020 WL

2071943, at *1 (Tex. App.––Fort Worth Apr. 30, 2020, no pet.) (mem. op., not

designated for publication) (modifying judgment in higher trial court cause number

when offenses were of the same degree).        The heroin-possession judgment and

incorporated funds-withdrawal order––trial court cause number 1533078D––remain

unchanged.

      Except for these modifications to the two judgments and incorporated funds-

withdrawal orders, we agree with counsel that these appeals are wholly frivolous and

without merit. Our independent review of the records reveals nothing further that

might arguably support the appeals. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.

Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.

2006). We grant counsel’s motion to withdraw; modify the trial court’s judgments and

incorporated funds-withdrawal orders in trial court cause numbers 1533077D and

1533079D to delete the $349 in court costs; and affirm those two judgments as

modified. See Tex. R. App. P. 43.2(b); Bray, 179 S.W.3d at 729. We affirm the

judgment in trial court cause number 1533078D as is. See Tex. R. App. P. 43.2(a).

                                                    /s/ Bonnie Sudderth
                                                    Bonnie Sudderth
                                                    Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 25, 2021


                                          4